DETAILED ACTION
Election/Restrictions
Newly submitted claim 19 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claim concerns itself with a rotatable member, the rotatable member being patentably distinct and properly restricted from the originally presented invention of a belt.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 19 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from any withdrawn claims into independent claim 1 for further examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim terms “posture correction unit,” “conveying unit” and “delivery unit,”  invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Because all claims use the terminology in question, all claims are rejected on this basis. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stearns et al. (7,007,942).

 	Regarding claim 1, Stearns teaches a medium conveying device comprising: 
 	a posture correction unit (fig. 2, item 6) that conveys a medium (compare figs. 2D, 2E) and corrects a posture of the medium that is inclined with respect to a conveying direction of the medium (compare figs. 2C, 2D); 
a conveying unit (fig. 2, item 4) that conveys the medium along a plane (see fig. 2, note plane generally parallel to belt surface ) and 
a delivery unit (fig. 2, item 5) that delivers the medium of which the posture is corrected by the posture correction unit to the conveying unit (see fig. 2), 

wherein the conveying unit comprises a belt (see fig. 2) and conveys the medium by attracting the medium onto the belt (see fig. 2), and the delivery unit delivers the medium to the conveying unit by moving the holding portion to a position where an attraction force of the belt acts (see fig. 2, note that the holding position is moved to a position where the attraction force acts.
 	Regarding claims 6, 9 and 11, Stearns teaches the medium conveying device according to claim 5, wherein the holding portion attracts and holds a leading end portion of the medium (see fig. 2, note that a portion of the front half of the medium is attracted, and .

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stearns in view of Inoue et al. (9,010,923).
 	Regarding claim 7, Stearns teaches the medium conveying device according to claim 6. Stearns does not teach wherein the holding portion attracts and holds the leading end portion of the medium with a plurality of suction holes which can be individually opened and closed, and the suction holes are individually opened and closed according to a size of the medium. Inoue teaches wherein suction openings in a sheet pick-up device can be individually controlled depending on the width of the sheet (Inoue, col. 25, lines 40-54). It would have been obvious to one of ordinary skill in the art at the time of invention to use a width-length holding portion with selectively opened suction ports, as disclosed by Inoue, instead of the non-individually controllable suction openings disclosed by Stearns because doing so would allow for the control of the suction power provided to the holding portion according to sheet width, thereby reducing the amount of wasted suction power provided to suction ports not suctioning a sheet at any given time. 

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853